Citation Nr: 1135840	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  04-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a compensable rating for residuals (scars) of a gunshot wound (GSW) to the back.  

2. Entitlement to a separate rating for muscle injury to the upper back as associated with service-connected GSW residuals.  

3. Entitlement to a separate rating for a low back disability as associated with service-connected GSW residuals. 

4. Entitlement to a separate rating for a kidney disability as associated with service-connected GSW residuals.  

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a kidney disability.  



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.  He is a recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Historically, in a decision promulgated in April 2009, the Board granted a separate 10 percent rating for the Veteran's service-connected residuals of a GSW to the upper back (muscle injury) and denied entitlement to a compensable (increased) rating for the service-connected scars to the back.  As part of that decision, the Board additionally determined that the Veteran's low back pain was not a residual injury related to his GSW.  

The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (CAVC), specifically averring that the Board did not properly consider whether his low back pain was a residual of his GSW and/or whether the back pain was otherwise related to service.  In a November 2010 Memorandum Decision, the CAVC set aside the Board's decision and remanded the matters for further development and adjudication.  

The issues of entitlement to service connection and for a separate ratings for a low back disability as associated with service-connected GSW residuals, and for a kidney disorder as associated with service-connected GSW residuals are addressed in the REMAND portion of the decision below, and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran's back scars measure 15 cm long by 2 cm wide, and 3.5 cm by 1 cm; they have not been shown to be painful, tender, or unstable; nor do they result in limitation of motion of the back.

2. The Veteran's residuals of a GSW wound to the back have been manifested by symptoms that were productive of moderate disability to Muscle Group XX; the Veteran's posterior thoracic muscle disability is manifested by small retained metallic fragments productive of complaints of back pain, but without any showing of loss of deep fascia or muscle substance, or loss of strength and endurance when compared to the sound side.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for the Veteran's service connected residuals of a gunshot wound (GSW), to include two scars located on the back, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002, 2008).

2. The Veteran is entitled to a separate 10 percent rating, but not higher, for his service-connected residuals of a GSW wound, which consist of a moderate thoracic muscle injury to the upper back. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5320.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

In February 2007 and December 2008, the RO sent the Veteran letters for the express purpose of complying with the Court's decisions in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). Since the issuance of those letters, the RO has reconsidered the Veteran's claim, most recently in the January 2008 and January 2009 Supplemental Statements of the Case. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Thus, not only has he been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice. 

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, as well as post-service reports of VA and private treatment and examination.  The Veteran has been afforded multiple VA examinations, in addition to being afforded a hearing before the undersigned.  Moreover, the Veteran's statements in support of his claim are of record.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  Indeed, the available service treatment records have been obtained pursuant to the Board's November 2006 remand.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Veteran believes that his intermittent (radiating) back pain is a residual disability of his service-connected gunshot wounds.  With respect to the residual scars, he has stated that he also experiences pain in the surrounding areas of the GSW, but not necessarily pain that is associated with the scars directly.  He also contends that he has associated bullet/shrapnel damage to his kidney.  

Historically, the Veteran was service connected for residuals of a GSW in June 1984 and assigned a noncompensable rating under Diagnostic Code 7805. Specifically, this rating contemplated scar residuals of the GSW.  No other residuals were identified as being part of the service-connected disability at that time.

In November 2006, the Board acknowledged the Veteran's contentions that his claimed musculoskeletal (i.e., back pain), neurological (i.e., radiating pain from back down legs, bilaterally), and kidney disabilities were also residuals of his service-connected GSW disability.  The Board remanded the matter for a VA examination to determine whether the claimed musculoskeletal, neurological, and kidney disabilities were a component of the service-connected disability.  Pursuant to that remand, a VA examination was conducted in December 2007.  For reasons discussed in the REMAND portion below, this examination is inadequate to determine whether separate ratings are warranted for any musculoskeletal (lumbar), neurological (sciatica/radiculitis), or kidney disabilities as associated with the service-connected GSW residuals.  

However, a longitudinal review of the record demonstrates muscular complaints, enabling the conclusion that the residuals of the GSW disability do involve muscle injury of the thoracic region. 

Thus, based on the foregoing, the following analysis will focus on entitlement to a compensable rating for residuals of a GSW, namely scars on the upper and lower back, and entitlement to a separate rating for moderate muscle injury to the posterior thoracic region.  

With respect to the Veteran's assertion that his low back disability, diagnosed as degenerative joint disease and lumbosacral radiculitis, and kidney disability are related to service-connected GSW residual disabilities (or , this matter is further discussed in the REMAND portion of this decision.  


Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

I. Scars - Entitlement to a compensable rating for residuals of a gunshot wound to the back -

In the present case, the Veteran has been assigned a noncompensable evaluation for his back scars resulting from a gunshot wound under 38 C.F.R. § 4.118, Diagnostic Code 7805.  This evaluation was assigned in a June 1994 rating decision and effectuated as of December 12, 1983.  The Veteran's request for an increased evaluation was received in August 2001.  In this regard, the Board notes that during the pendency of the Veteran's appeal VA revised the regulations and rating schedule for the evaluation of skin disorders, effective August 30, 2002. See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 38 C.F.R. § 4.118).

The law "precludes an effective date earlier than the effective date of the liberalizing . . . regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation." DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board has the duty to adjudicate the Veteran's claim under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic code for the period beginning on the effective date of the new provisions. Wanner v. Principi, 17 Vet.App. 4, 9 (2003).  Inasmuch as the Veteran has been provided with both the old and the revised regulations, the Board may proceed in making a determination.

The old criteria for Diagnostic Codes 7801 and 7802 dealt with scars resulting in second and third degree burns, which is not at issue in this case.

Under the new criteria for Diagnostic Code 7801 pertaining to scars, other than head, face, or neck, that are deep or that cause limited motion: Area or areas exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating; area or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 percent rating; area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating; and area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.

Under the new criteria for Diagnostic Code 7802, pertaining to scars, other than the head, face, or neck, that are superficial and that do not cause limited motion: Area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.

Under the old criteria for Diagnostic Code 7803, a 10 percent rating is assigned for scars, superficial, poorly nourished, with repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803.

The new criteria for Diagnostic Code 7803 provide that a 10 percent rating is warranted for scars, superficial, unstable. It is noted that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803.

The old criteria under Diagnostic Code 7804 assigns a 10 percent rating for scars, superficial, tender and painful on objective demonstration.  It is noted that a 10 percent rating will be assigned, when the requirements are met, even though the location may be on tip of finger or toe, and the rating may exceed the amputation value for the limited involvement. 38 C.F.R. § 4.118, Diagnostic Code 7804.

As noted above, the new criteria for Diagnostic Code 7804 provides that a 10 percent rating will be assigned for scars, superficial, painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Both the old and the new criteria for Diagnostic Code 7805, scars, other, provide that they will be rated based on limitation of function of affected part.  Limitation of function of the back would be rated under Diagnostic Codes 5235-5242, for limitation of motion of the back.

Taking into account all relevant evidence, the Board finds that the criteria for a compensable evaluation for the Veteran's service connected residuals of a GSW, manifested as scars to the back, have not been met.

Again, the Veteran's residuals of a GSW consist of back scars which have been rated as noncompensable under Diagnostic Code 7805, for limitation of function of the affected part (i.e., the back).

At the outset, the Board notes the Veteran's scars have not been shown to cause limitation of function or motion of the back.  Indeed, upon examination in February 1999, the Veteran's gait was normal; heel to toe-walking was intact; he was able to flex the low back to within 2 inches of the toes; extension, lateral bending, and rotation were all within normal limits.  More recently, upon physical examination of the Veteran in December 2007, the examiner expressly found no limitation of motion caused by the scars.  Therefore, as there is no demonstrated limitation of motion caused by the scars, Diagnostic Code 7805 (under the old or new criteria) cannot serve as a basis for a higher rating.

The Board again notes that old Diagnostic Codes 7801 and 7802 deal with scars due to burns, and therefore, they are not for application here.

As to a higher rating under new Diagnostic Code 7801, the Veteran's scars would have to be found to exceed an area of greater than 6 square inches, or 39 square centimeters, in order to achieve the next-higher evaluation.  The VA examination report of February 1999 found one scar to measure 80 mm long by 10 mm wide (or 8 cm long by 1 cm wide).  The second scar was measured as 40 mm long by 8 mm wide (or 4 cm long by 0.8 cm).  Upon VA examination in December 2007, the same scars measured 15 cm long by 2 cm wide and 3.5 cm by 1 cm wide, respectively. The examiner noted that the change in appearance/length/depth/shape of the scars was largely due to the fact that the Veteran had recently lost a significant amount of weight, thereby causing excess/redundant folds of skin.  Nevertheless, in light of the foregoing scar measurements, the Veteran does not meet the criteria for a higher evaluation under Diagnostic Code 7801.

The Board also finds that a higher rating under new Diagnostic Code 7802 is not warranted.  The foregoing evidence simply does not demonstrate scarring of an area (or areas) of 144 square inches (929 sq. cm.) or greater to warrant a 10 percent rating under that code.

With respect to a higher rating under old and new Diagnostic Code 7803, the VA examination reports from February 1999 and December 2007 fail to demonstrate that the scars are either unstable or poorly nourished with repeated laceration.  In fact, the scars were described as clean and well healed at the February 1999 examination; similarly, the December 2007 examiner found that the scars were stable, and that there was no loss of covering of the skin over the scar such as with ulceration or breakdown of the skin.  The scar was without significant underlying tissue damage, and adherence to the tissue was described as mild. Additionally, induration of the scar was noted as mild with slight thickening, but it was not inflexible.  Therefore, in the absence of a showing that the scars are poorly nourished or instable, a higher evaluation under Diagnostic Code 7803 is not warranted here.

Regarding a higher rating under old and new Diagnostic Code 7804, there is no indication, objective or otherwise, that the Veteran's scars were painful on examination.  Indeed, the December 2007 examiner noted that there was no pain along the scar, on the scar, or deep to the scar, even with careful persistent manual pressure.  Accordingly, a higher evaluation for the Veteran's residual scars is not warranted under Diagnostic Code 7804.

There are no other relevant diagnostic codes which would provide the Veteran with a higher rating for the back scars.

Finally, the Board acknowledges the multiple lay statements and hearing testimony submitted by the Veteran in support of his claim.  However, these statements do not describe scar symptomatology, but rather reflect complaints for low back pain, which as already discussed, have not found to be a component of his service-connected disability.

Therefore, considering all evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran meets the criteria for a compensable rating for service-connected gunshot wound residuals, as limited to his back scars. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II. Muscle Injury - Entitlement to a compensable rating for residuals of a gunshot wound to the back.

In addition to scars, the GSW residuals consist of a muscle injury to the back.  The in-service and post-service medical evidence indicates injury to the upper right posterior flank region, and residual shrapnel fragments near the right ribs at T-11 and T-12; accordingly, the Board finds that the residual muscle injury is most appropriately evaluated under Muscle Group XX, which contemplates muscle injury to the thoracic region (i.e. postural support of the body, extension and lateral movements of the spine).  Examinations and x-ray findings have consistently found that there was involvement in the right upper back/flank region as a result of the GSW.  Accordingly, the Board will determine the rating percentage that most appropriately reflects the Veteran's muscle injury residuals.

Diagnostic Code 5320 provides evaluations for disability of Muscle Group XX. The functions of these muscles are as follows: postural support of body and extension and lateral movements of the spine.  The muscle group includes the spinal muscles: sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions). Disability for the cervical and thoracic region under this provision is evaluated as: slight (zero percent), moderate (20 percent), moderately severe (40 percent), and severe (60 percent). 38 C.F.R. § 4.73 (Diagnostic Code 5320).

As set forth in the above criteria, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe. 38 C.F.R. § 4.56(d) (2010).  Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue. 38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement. 38 C.F.R. § 4.56(c) (2010).

Evaluating a muscle injury requires an analysis of the extent of the initial injury in addition to the current level of disability.  As described above, the Veteran suffered a gunshot wound to his back when he was hit by small arms fire in May 1969.  The service treatment records indicate that fragment wounds were sustained to the right flank region.  Debridement of the wounds was initially performed on May 4, 1969. No artery or nerve impairment was noted. Several days later, the Veteran was transferred from the Republic of Vietnam to a U.S. Army Hospital in Japan where he underwent a second procedure to close the primary wounds located in the right posterior chest area.  He was subsequently transferred to a U.S. medical facility on July 3, 1969, and then placed on one month of convalescent leave.  An August 1969 hospital/narrative summary indicated that all wounds had been closed; pertinent physical findings revealed multiple, well healed, fragment wounds to the right flank region; an x-ray of the chest revealed no significant abnormalities; and the Veteran's hospital course was otherwise noted as benign.

Essentially, the service treatment records indicate that the type of muscle injury involving Muscle Group XX was no more than moderate in nature.  A moderate type of muscle injury includes a through and through or deep penetrating wound from a bullet, shell, or shrapnel. In this case, the service records show that the Veteran's gunshot wounds resulted in debridement, well-healed fragment wounds, and several months of in-service treatment.

Given the historical record, and considering the Veteran's consistent complaints of muscular back pain, the Board will resolve any reasonable doubt in the Veteran's favor and conclude that his disability picture is essentially consistent with the criteria for moderate muscle injury under Diagnostic Code 5320 throughout the rating period on appeal.  This entitles him to a 10 percent evaluation for his thoracic muscle disability.  In so finding, the Board notes that the Veteran is competent to report his observable symptoms, such as muscular pain. See Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, at his October 2005 hearing the Veteran testified that he is in constant pain on the right side of his back.  Moreover, his wife testified that she has picked pieces of surfaced shrapnel from his back.  Both the Veteran and his wife are competent to report such observable symptomatology.

In light of the Veteran's testimony, and considering the evidence contained in the service and post-service treatment records, the Board finds that a 10 percent rating under Diagnostic Code 5320 is warranted here.  However, there is no basis for an evaluation in excess of that amount for any portion of the rating period on appeal. Indeed, the criteria for moderately-severe muscle injury, as set forth under 38 C.F.R. § 4.56(d)(3) have clearly not been met.

In this regard, the Veteran had no complaints noted in the service treatment records following his gunshot injuries.  Scars were noted on several occasions, but there were no findings of a deep, penetrating wound by a small high- velocity missile. There was evidence of debridement, but no prolonged infection, and no sloughing of soft parts.  There was also no demonstration of intermuscular scarring.

Therefore, the evidence regarding the GSW history and type of residual injury fails to demonstrate a moderately-severe muscle injury.  Furthermore, there are no objective findings consistent with a moderately-severe muscle injury.  In reaching this conclusion, the Board calls attention to the December 2007 VA examination.  At that time, the examiner noted that spine x-rays demonstrated retained metallic fragment in the soft tissues of the mid-lateral back (T-11 to T-12).  No additional muscle or tissue damage was noted.  

In any event, the muscle injury sustained to the thoracic region of the Veteran's back simply does not approximate the disability level contemplated by the criteria for a moderately-severe muscle disability.  Indeed, although there is evidence of debridement in-service and post-service evidence of shrapnel residuals, are there are no indications of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  The evidence also fails to show more than moderate impairment of function, or the existence of signs of a moderately-severe muscle disability.  The Board acknowledges the objective findings of shrapnel/debridement residuals, and it further recognizes the Veteran's subjective complaints of pain/tenderness around the GSW region.  However, without any objective findings of moderately-severe disability, the muscle injury to Muscle Group XX cannot be characterized as anything other than a moderate disability. Moderately severe muscle injury is simply not evidenced. See 38 C.F.R. § 4.73 (Diagnostic Code 5320).  Consequently, a higher or separate rating is not warranted under Diagnostic Code 5302.

The Board has also considered whether a higher or separate rating is warranted under the provisions of Diagnostic Code 5321, concerning injury to Muscle Group XXI.  That diagnostic code concerns thoracic muscles affecting respiration.  Here, however, there is no objective showing that the GSW residuals affect the Veteran's breathing.  Therefore, Diagnostic Code 5321 is not for consideration here. Accordingly, the Board finds that no other relevant diagnostic codes apply.

For all the foregoing reasons, the Board finds that a separate 10 percent rating is warranted for moderate muscle injury to the back, which is a service-connected residual of his GSW.  This is a separate rating from the noncompensable evaluation assigned for painful and/or tender scars to the back.  Higher ratings and other separate ratings are not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a further increase or separate rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see Gilbert.

ORDER

Entitlement to a compensable rating for scar residuals of a gunshot wound is denied.

Entitlement to a separate 10 percent rating for muscle injury to Muscle Group XX, residuals of a gunshot wound, is granted.


REMAND

In his brief before the Court, the Veteran essentially contends that his intermittent low back pain (variously diagnosed as degenerative joint disease and lumbosacral radiculitis) is either directly related to his combat service, or is a residual disability of his service-connected gunshot wounds.  These issues have never been addressed by VA as they were never claimed by the Veteran until his case was before the Court of Appeals for Veterans Claims.  However, in its memorandum decision, the Court stated that appellate review was frustrated because the Board limited its discussion to whether separate ratings should be assigned for the claimed low back and kidney conditions.  As a result of the Court's decision, the Board finds that the issues of service connection for a low back disability and a kidney disability are inextricably intertwined with the issues of whether separate ratings are warranted for a low back disability and a kidney disability.   See Harris, 1 Vet. App. at 183   ([two or more issues are inextricably intertwined if one claim could have significant impact on the other). See also, e.g., Ephraim v. Brown, 82 F.3d 399   (Fed. Cir. 1996).

He additionally contends that he sustained injury to his kidney as a result of the GSW.  

Again, the Veteran is currently service-connected for a GSW scar of the right upper back, and for residual GSW muscle injury (group XX).  His service treatment records show that he was treated for a gunshot wound (i.e., multiple fragment wounds) to the right flank in July 1969.  Debridement and secondary closure of the wounds was subsequently performed (with no artery or nerve involvement).  The hospitalization summary reflects that his hospital stay was "benign," and that he required no additional care.  He returned from convalescent leave "in good condition."  Separation examination noted a 2 inch scar on the Veteran's back.  No other notations relating to the GSW, or its residuals (to include back pain) were noted on separation.  

The Veteran has testified that, in addition to injuring his right upper back during service, he also sustained injury to his right low back and kidney.  He has provided competent statements as to near-continuous low back pain which radiates through his hip/leg since service.  He has been diagnosed with degenerative joint disease of the lumbar spine and lumbosacral radiculitis (right side).  Although the record does not currently reflect specific diagnoses relating to the kidney(s), the Veteran does complain of pain in the kidney area, and private treatment records do show complaints of frequent urination and blood in urine.  

Under the law, VA is required to accept a combat Veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the Veteran's service and there no is clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  After a careful review of the claims folder, the Board finds that the Veteran's assertions that he sustained injury to his low back and kidney during his combat service in Vietnam are consistent with the circumstances of his conceded combat duty.  Importantly, the claims folder contains no evidence refuting this assertion.

VA has a duty to assist claimants in the development of facts pertinent to their claims, and VA must accomplish additional development of the evidence if the record currently before it is inadequate. 38 U.S.C.A. § 5103A.  

Although the Veteran was last afforded a VA examination in December 2007 in connection with this appeal, the Board believes that an additional examination, which specifically contemplates the Veteran's assertions regarding a low back injury (and any residuals) and a kidney injury, is necessary as indicated below.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit or identify any additional relevant documents that are not already of record.  Any identified records should be requested by VA provided that any necessary releases are provided.  If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)(1).

2. Advise the Veteran of the criteria for establishing service connection for a low back disability and kidney disability, to include on a secondary basis (including on the basis of aggravation, under the regulation in effect in May 2004, and provide the definition of aggravation for VA purposes).  38 C.F.R. §§ 3.304, 3.306, 3.310. 

3. After completion of the development directed in the paragraphs above, request VA opinion from an examiner(s) with the appropriate expertise as to the etiology of the Veteran's claimed: (i) low back disability, to include right-sided radiculitis and sciatica(i.e., radiating right-sided hip and leg pain), or any other diagnosed neurological abnormalities, and (ii) any injury or condition relating to the kidneys.  

Provide the examiner with a list of the disabilities for which the Veteran has been awarded service connection.  The examiner should review relevant in-service and post-service clinical records, and note in the examination report that the file and such records were reviewed.  

The examiner should consider the Veteran's statements regarding the incurrence of a low back injury and kidney injury, in addition to his statements regarding the continuity of symptomatology, onset, and severity of symptoms. Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also 38 U.S.C.A. § 1154(b).  

The examiner should then answer the following questions:

a).  State the diagnosis(es) which may be assigned to the Veteran's complaints of a kidney disability, low back disability, and radiating right-sided hip/leg pain.  Explain the basis for each diagnoses assigned.  

b).  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran incurred a kidney disorder/disability and/or a low back disorder during service, as a result of any incident of service, to include combat, or as a result of a service-connected disability or the combination of the service-connected disabilities (i.e., gunshot wound scars and muscle injury)?  Explain the basis for the opinion expressed.  

c).  If the answer to the questions above is no, then, is it at least as likely as not (50 percent, or greater, probability) that the Veteran has a kidney disorder and/or a low back disorder that has been aggravated, that is, permanently increased in severity, by her service-connected disabilities? 

4.  Readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC), and should be given the opportunity to respond to the SSOC.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


